MARTIN, J.
From a judgment forfeiting appellant’s appearance bond, he appeáls to this court. No briefs are on file in this court, nor is there any showing that any were filed in the trial court, nor does there appear any excuse fo.r appellant’s failure to file same, nor is there any waiver of such filing. This condition of the record necessitates a dismissal of this appeal. Mayer et al. v. State (Tex. Cr. App.) 24 S. W. 408; Frost et al. v. State (Tex. Cr. App.) 57 S. W. 669. See, also, companion case of A. F. Rees et al. v. State . (No. 12176) 13 S.W.(2d) 857, opinion delivered January 23, 1929, not yet officially reported, and the authorities there cited.
Appeal dismissed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals, and approved by the court.